DETAILED ACTION
Claims 1–13 and 21–24 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Office thanks Applicant for the election without traverse of Group I in the reply filed on February 24th, 2022 is acknowledged. Claims 14–19 drawn to Group II and claim 20 drawn to Group III are withdrawn from further consideration pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim. The Office notes that claims 14–20 have been cancelled.
Applicant notes on page 9 of the Remarks filed on February 24th, 2022 that the election of Group I does not preclude Applicant from claiming that the second fins alternate with the first fins. The Office agrees, but notes that independent claim 1 not only did not require that second fins alternate with first fins, but also did not require that the outer wall be disposed around the inner wall. 
Applicant also asserts that restriction of non-claimed elements is improper (Remarks 10-16). Firstly, species do not need to be claimed, only disclosed.  See 806.04(e). Secondly, a restriction between unclaimed species was made precisely because Applicant may present new claims in the future directed to previously unclaimed species, and has indeed presented new claims at the writing of this Office Action. 
Applicant has elected the following species:
A. (composition of fins)- with traverse: Applicant states that steel may comprise iron and other elements listed as alternative species. The Office maintains that Applicant’s Specification intends pure iron (Fe) to be used alternatively to steel, and therefore this is not the New claims 21–22 are accordingly withdrawn.
B. (percent overlap of the fins)- without traverse: Applicant’s election of species B4 (50%-75%) is acknowledged.
C. (volume between inner and outer wall)- with traverse: Applicant asserts that because air comprises trace amounts of argon and other species, that there can be no restriction between these. The Office maintains from Applicant’s Specification that 100% argon (or another species) is intended in the place of air, and because air is not the same as 100% argon, the species are different. Applicant also asserts that air does not exclude a vacuum or partial vacuum. The Office agrees, but the Office intends the election of air or any other species to be at atmospheric pressure, which is different than a vacuum or partial vacuum. If a vacuum or partial vacuum were elected, the Office would understand that any of the listed molecules could be present in lower amounts. Therefore, Applicant’s arguments are unpersuasive. Applicant’s election of species C1 (air) is acknowledged.
D. (surface treatments of fins)- with traverse: Applicant asserts that because paint may comprise an oxide material or other recited species, that these cannot be restricted from one another. Similarly to the statements above in relation to selection of different chemical species, the Office maintains that Applicant’s Specification intends either a coating material of paint (comprising one or more materials) or exclusively an oxide material, exclusively a plasma coating, etc. Therefore, the species are not considered to be the same, and Applicant’s arguments are unpersuasive. Applicant’s election of species D3 (oxide material) is acknowledged. The Office notes that this also precludes the choice of a hydrophilic coating, and therefore new claim 23 is 
E. (outer heat transfer structure)- with traverse: Applicant asserts that the species of thermal radiators comprises fins, ribbons, plates, and a mesh. The Office finds Applicant’s arguments persuasive and withdraws the restriction between species E1, E2, E3, E5 and E6, but maintains the restriction between these and species E4, E7, and E8. Applicant’s election of species E5/E1/E2/E3/E6 (thermal radiators) is acknowledged.
F. (shape of the fins)-without traverse: Applicant’s election of species F2 (straight) is acknowledged.
G. (cross-sectional shape of enclosed reflector)-without traverse: Applicant’s election of species G1 (circular) is acknowledged.
H. (nuclear reactor type)-with traverse: Applicant asserts that heat pipes are used in all types of nuclear reactors. Heat pipes are fixed tubes that do not use liquid coolant circuits associated with the other listed reactors. Their use is considered a novel application with typically a solid block core rather than fuel rod baskets associated with fission reactors, pebble-type fuel associated with pebble bed reactors, or a molten fuel circuit associated with molten salt reactors,  for example. See https://www.nrc.gov/docs/ML1915/ML19150A609.pdf, (Argonne National Labs -2019) for example. Therefore, the Office considers the use of heat pipes to imply a separate system from the other cited species, and Applicant’s arguments are found unpersuasive. Applicant’s election of species H8 (heat pipes) is acknowledged.
I. (surrounding environment heat sink)- with traverse: Applicant asserts that a portion of the reactor may be in contact with all three species of ground, air and water. This argument is found persuasive and the Office withdraws the restriction between the species cited 
To conclude, Applicant has elected species A1, B4, C1, D3, E5/E1/E2/E3/E6, F2, G1, and H8. As a result, new claims 21–23 are hereby withdrawn. The restriction/species requirement is deemed proper and is therefore made FINAL.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 7, 10, 11, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frederic Botha et al, US 20210125737 A1 (hereinafter “Botha”) in view of Jon McWhirter, US 20110075786 A1 (hereinafter “McWhirter”).		
Regarding claim 1, Botha discloses a system for transferring heat from a nuclear reactor, the system comprising: 
a nuclear reactor comprising a nuclear fuel; (Botha Fig. 1; para. 13,20: system 100 comprises nuclear fuel in reactor 102)
a heat transfer system surrounding the nuclear reactor, the heat transfer system comprising: 
an inner wall surrounding the nuclear reactor; (reflector area 114)
first fins coupled to an outer surface of the inner wall; (Figs. 1,2A,5A,5B; para. 42-43: each heat pipe layer 106 extends in a network of fins- i.e. arterial heat pipes 520a- from the reactor core)
an outer wall between the inner wall and a surrounding environment; (Fig. 1: radiation shield container 104) and 

    PNG
    media_image1.png
    593
    533
    media_image1.png
    Greyscale

second fins coupled to an inner surface of the outer wall (Figs. 5A/5B; para. 42-43) and extending in a volume between the outer surface of the inner wall and the inner surface of the outer wall (second and third arterial heat pipes 520b and 520c also extend between the inner wall and the outer wall), the outer surface of the inner wall and the first fins configured to transfer heat from the nuclear reactor to the second fins and the inner surface of the outer wall by thermal radiation (this will occur naturally through heating by the reactor core).
However, Botha fails to explicitly disclose an inner wall surrounding the core of 
McWhirter in Figs. 15-16 teaches an inner wall 40 surrounds a nuclear reactor core with a heat exchanger outside. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to provide an inner wall for the reactor core. According to McWhirter para. 56, in this manner the reactor core will be sealingly enclosed.

Regarding claim 3, Botha modified by McWhirter discloses the system of claim 1, wherein the first fins comprise a core and a coating material around the core (Botha Figs. 2A/2B/2C; para. 26-27: first fins 520a- also 520b,c- comprise a hollow core defining a channel 234, with a coating materials forming outer surfaces 232a,b and 238).
Regarding claim 4, Botha modified by McWhirter discloses the system of claim 3, wherein the coating material comprises a different material composition than the material composition of the core (Botha para. 26-27: the coating material may include a mesh or wick 238 that is different than the hollow channel).
Regarding claim 6, Botha modified by McWhirter discloses the system of claim 1, wherein the first fins are interdigitated with the second fins (Botha Fig. 5A: the first fins 520a are interdigitated with the second fins 520b/c).
Regarding claim 7, Botha modified by McWhirter discloses the system of claim 1, wherein each first fin is spaced from a neighboring first fin by from about 0.50 to about 30° (Botha Fig. 5A: fins 520a,b,c are shown spaced approximately 15 degrees from each other).
Regarding claim 10, Botha modified by McWhirter discloses the system of claim 1, however Botha fails to disclose a length of the first fins is about the same length as the second fins. It would have been obvious to one of ordinary skill in the art to make the first fins about the same 
Regarding claim 11, Botha modified by McWhirter discloses the system of claim 1, wherein a length of the first fins is different from a length of the second fins (Botha Fig. 5A: the lengths of fins 520a,b,c are all different as shown).
Regarding claim 24, Botha modified by McWhirter discloses the system of claim 1, wherein the nuclear reactor comprises one of a pebble bed reactor, a prismatic block nuclear reactor, a light water reactor, or a nuclear reactor including heat pipes (Botha para. 13–15: heat pipes are used).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Botha in view of McWhirter, and further in view of Sampath Desikan et al, US 20150198372 A1 (hereinafter “Desikan”).
Regarding claim 5, Botha modified by McWhirter discloses the system of claim 1, however Botha fails to disclose surface roughness.
Desikan also teaches a heat transfer system, wherein one or both of the first fins and the second fins exhibit a surface roughness from about 0.025 um Ra to about 50.0 um Ra (Desikan Fig. 4l para. 21: the surface roughness may range from 0.02-1.14 um, which lies within the stated range). It would have been obvious to one of ordinary skill in the art to apply the known technique of surface roughness taught by Desikan to the heat exchanger of Botha modified by McWhirter. According to Desikan para. 21, this would have improved heat transfer properties.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Botha in view of US 20090129531 A1 (hereinafter “Reyes”).
Regarding claim 8, Botha modified by McWhirter discloses the system of claim 1, however Botha fails to disclose heat transfer structures on an outer surface of the outer wall.
Reyes discloses a heat transfer structure on an outer surface of an outer containment wall of a nuclear reactor (Fig. 6; para. 55: cooling fins 65 are attached to an exterior of containment vessel 65).
It would have been obvious to one of ordinary skill to apply the known technique of heat transfer structures on an outer wall taught by Reyes, to the outer containment wall 104 of Botha. According to Reyes para. 55, this will help to release decay heat from the containment vessel during an emergency.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Botha in view of McWhirter, and further in view of William Bracey et al, US 20150243390 A1 (hereinafter “Bracey”).
Regarding claim 12, Botha modified by McWhirter discloses the system of claim 1, however Botha fails to disclose one of the first fins and the second fins is coated with a black coating. 
Bracey teaches wherein the heat exchange plates may include a black oxide coating (Bracey para. 72). It would have been obvious to one of ordinary skill in the art to apply the known technique of a black oxide coating, taught by Bracey, to the heat transfer system of Botha .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Botha in view of McWhirter, and further in view of John Field et al, US 20200217518 A1 (hereinafter “Field”).
Regarding claim 13, Botha modified by McWhirter discloses the system of claim 1, wherein the first fins comprise a different material composition than the material composition of the second fins (Field Fig. 28; para. 697: a fin-tube heat exchanger may be divided into different compartments each containing a different phase change material).
It would have been obvious to one of ordinary skill in the art to have the first and second fins comprise different material compositions. According to Field, using different materials in heat transfer systems is advantageous because then they will have different melting points and this will help to improve heat resistance by releasing stored heat energy in a more controlled way.

Claims 1–2 are rejected under 35 U.S.C. 103 as being unpatentable over Paul Gauthe et al, US 20210210229 A1 (hereinafter “Gauthe”) in view of McWhirter.
Regarding claim 1, Gauthe discloses a system for transferring heat from a nuclear reactor, 
a nuclear reactor comprising a nuclear fuel; (Gauthe Fig. 5; para. 77: fuel assemblies 110)
a heat transfer system surrounding the nuclear reactor, the heat transfer system comprising: 
an inner wall surrounding the nuclear reactor; (primary vessel wall 10)
first fins coupled to an outer surface of the inner wall; (para. 103: hot collector 402)

    PNG
    media_image2.png
    552
    486
    media_image2.png
    Greyscale

an outer wall between the inner wall and a surrounding environment; (para. 96: vessel wall 30 serves as biological protection and protection from external factors) and 
second fins coupled to an inner surface of the outer wall (para. 103: cold branch 401) and extending in a volume between the outer surface of the inner wall and the inner surface of the outer wall, the outer surface of the inner wall and the first fins configured to transfer heat from the nuclear reactor to the second fins and the inner surface of the outer wall by thermal radiation (para. 45: high temperature radiation causes the decay heat removal (DHR) system to remove heat naturally via the outside of the primary vessel towards the inter-vessel space).
However, the hot collector and cold branch resemble pipes more than fins. McWhirter at para. 76 teaches that many different types of heat exchanger surfaces are possible, including both pipes (Fig. 13: 590) and fins (Fig. 13A: 560). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the pipes for fins According to McWhirter para. 76, external flange fins may enhance heat transfer by increasing surface area for heat exchange.
Regarding claim 2, Gauthe modified by McWhirter discloses the system of claim 1, wherein the first fins comprise steel (Gauthe para. 65; McWhirter para. 62).
 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  No prior art, either alone or in combination, teaches or suggests the heat transfer structures further comprising heat transfer structures on an outer surface of the outer wall that is exterior to an inner wall surrounding a nuclear reactor, wherein the outer wall is exposed to ground, water or air, in combination with all other limitations. Reyes teaches heat transfer structures on an outer wall of a nuclear reactor, but it still lies within a containment. Of the nuclear reactors comprising heat exchange systems, none of the prior arts teach a heat exchange system of fins between inner and outer walls, that also comprises an additional external heat exchange system with fins exposed to an outside environment, in combination with all other limitations.
Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Abbott could have been used together with McWhirter to alternatively reject claim 1. Burch is a related non-nuclear fuel heat exchange system.

Conclusion
It is suggested to combine an objected claim. Alternatively, it is suggested to not use the term “coupled to” and replace with “directly adjacent to” or to more precisely define the positions of the fins with respect to the inner and outer walls.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646